 



EXHIBIT 10.3
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This Amendment is entered into effective as of August 22, 2005 in order to
alter and amend the Employment Agreement of June 1, 1996 (the “Agreement”) as it
continues in effect by and between Douglas J. Timmerman (the “Executive”),
Anchor BanCorp Wisconsin, Inc. (the “Company”), and AnchorBank fsb, as successor
to Anchor Bank SSB (the “Bank”).
RECITALS
     WHEREAS, Executive is a key employee, whose background and experience in
the financial institutions industry substantially benefits both the Bank and
Company, and whose continued employment as an executive member of their
respective management teams will continue to benefit the Bank and Company in the
future; and
     WHEREAS, the parties are mutually desirous of entering into this Amendment
to continue the employment relationship of the Executive with the Bank and
Company and to amend that prior Agreement to enhance the organization’s ability
to make provisions to deal with future matters of management and management
succession;
     WHEREAS, the Board of Directors of the Bank has approved and authorized
this Amendment to the Agreement with Executive.
AMENDMENT
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth below:
     1. The Agreement is amended throughout, as necessary, to reflect that from
and after August 22, 2005, Executive shall continue in his Corporate Position as
Chief Executive Officer of the Bank pursuant to the Agreement, but shall have
resigned as President of the Bank as of said date.
     2. The Executive shall continue as Chief Executive Officer of the Bank
pursuant to the Agreement and the Agreement shall in all other respects continue
in effect and remain binding upon the parties in the same manner and to the same
effect as immediately prior to of this Amendment.
     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment
effective as of the date first above written.

          EXECUTIVE:   AnchorBank, fsb
 
       
/s/ Douglas J. Timmerman
  By:   /s/ J. Anthony Cattelino
 
       
Douglas J. Timmerman
  Its:   Executive Vice President, Marketing and Retail Administration
 
       
Chief Executive Officer
       
 
            Anchor BanCorp Wisconsin, Inc.
 
       
 
  By:   /s/ J. Anthony Cattelino
 
       
 
  Its:   Executive Vice President, Marketing and Retail Administration
 
       

 